696 S.E.2d 527 (2006)
STATE of North Carolina
v.
Brian Keith MURPHY.
No. 485P05.
Supreme Court of North Carolina.
December 20, 2006.

ORDER
The Attorney General's petition for discretionary review is allowed, pursuant to our general supervisory authority under Article IV, Section 12 of the Constitution of North Carolina, for the limited purpose of (1) vacating that portion of the Court of Appeals opinion ordering remand to the trial court for resentencing and (2) remanding to the Court of Appeals for reconsideration in light of State v. Timothy Earl Blackwell, 361 N.C. 41, 638 S.E.2d 452 (2006). The Court of Appeals opinion remains undisturbed in all other respects.
By Order of the Court in Conference, this 20th day of December, 2006.
Justice TIMMONS-GOODSON recused.
/s/ Edmunds, J.
For the Court